Title: To John Adams from Thomas Mifflin, 3 March 1797
From: Mifflin, Thomas
To: Adams, John



Sir.
Philadelphia 3rd: March 1797

In the year 1791, the Legislature of Pennsylvania directed a House to be built, for the accommodation of the President of the United States, and empowered the Governor to lease the premises. As the building will be completed in the course of a few weeks, permit me to tender it for your accommodation; and to inform you, that, although I regret the necessity of making any stipulation, on the subject, I shall consider the rent, for which you might obtain any other suitable House in Philadelphia (and which you will be pleased to mention) as a sufficient compensation, for the use of the one now offered.
I take this opportunity, Sir, to present my congratulations upon your election to the office of Chief Magistrate of the United States; and to assure you, that, as far as my Constitutional powers and duties extend, you may rely upon a zealous and faithful co-operation, to advance the honor, and ensure the success, of your administration.
I am, with perfect respect & esteem, /  Sir, /  Your Excellency’s /  Most Obedt Hble Servt.

Tho Mifflin